DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to. It is suggested that “a dorm shape” be amended to “a dome shape” to enhance the clarity of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jin (KR101391972 machine translation is attached). 
Regarding claim 1, Jin teaches a cooking appliance (figures shown on page 9 and 10 of the Foreign reference attached to IDS mailed 8/7/2019) comprising: a main body (motor housing proximate tem 24 housing item 23a); a container detachably installed to an upper portion of the main body, and comprising a reservoir for accommodating an object to be processed and a 
Regarding claim 2, Jin teaches wherein the handle comprises a base portion protruding laterally from a lower portion of the reservoir, and a grip portion extending upwardly from the base portion (a base portion proximate lowest portion of item 11 and a grip portion is considered the middle portion of the handle above the lowest portion of the handle).
Regarding claim 3, Jin teaches wherein in a state where the container and the enclosure are installed to the main body, at least a part of the base portion is accommodated in the handle through hole (see opening extending into base below item 21 which is considered reading on accommodating the handle).
Regarding claim 4, Jin teaches wherein in a state where the container and the enclosure are installed to the main body, a part of a side surface of the enclosure is positioned between the reservoir and the base portion (item 20 is considered having a side surface between item 11 and the motor housing proximate item 24).
Regarding claim 5, Jin teaches wherein the main body comprises: a container installation end to which the container is detachably installed (end at lowest portion of motor 
Regarding claim 6, Jin teaches wherein the handle comprises a base portion protruding laterally from a lower portion of the reservoir, and a grip portion extending upwardly from the base portion (a base portion proximate lowest portion of item 11 and a grip portion is considered the middle portion of the handle above the lowest portion of the handle) and wherein the main body further comprises a protruding end extending upwardly from at least one of the container installation end or the enclosure installation end to become adjacent to the lower portion of the base portion (top most portion of motor housing extends upwardly to both the container installation end and enclosure end and is adjacent the lower portion of the base portion of the handle). 
Regarding claim 7, Jin teaches the cooking appliance of claim 6, wherein in a state where the container is installed to the main body, the base portion is supported by the protruding end (when item 10 is seated on item 24, the handle is considered supported by the opening of the motor housing proximate item 21).
Regarding claim 8, Jin teaches wherein in a state where the container and the enclosure are installed to the main body, the base portion and at least a part of the protruding end are received in the handle through hole (see opening proximate item 21 of the base portion which is considered receiving item 11).
Regarding claim 9, Jin teaches wherein in a state in which the enclosure is installed to the main body, the container installation end is accommodated in the enclosure (lowest portion of the opening proximate item 21 accommodates the opening in item 20). 
Regarding claim 10, Jin teaches wherein the main body further comprises an installation connecting surface that connects an upper end of the container installation end and the .

Claim 14, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dickson (U.S. Publication 2012/0294108). 
Regarding claim 14, Dickson teaches a container (figure 1) comprising: a bottom surface (surface of closed end 32); a blade rotatably installed on the bottom surface (item 18); a side wall forming with the bottom surface, an accommodating space for accommodating an object to be processed (surface 40 which houses a volume in which material can be worked upon); and a handle comprising a base portion protruding outwardly from the side wall (item 36) and a grip portion extending upwardly from the base portion (a base portion of item 36 being the lowest portion of item 36 and the grip being the portion above the lowest most portion of item 36).  
Regarding claim 15, Dickson teaches wherein an outer side surface of the grip portion comprises a first outer side surface facing the side wall, and a second outer side surface not facing the side wall (handle 36 has two surfaces, one facing the wall of the container and one facing away from the container).
Regarding claim 16, Dickson teaches wherein the first outer side surface is formed to have a curved surface protruding toward the side wall (top most portion of the inner handle protrudes towards the sidewall).
Regarding claim 18, Dickson teaches wherein the first outer side surface comprises a portion formed to become adjacent to the side wall upwardly (top most portion of the inner handle is adjacent to the sidewall).
Regarding claim 19, Dickson teaches wherein at least a part of the grip portion is formed in such a manner that a distance between the first outer side surface and the second outer side surface increases upwardly (figure 3, the handle 36 increases in distance from the inner and outer surfaces of the handle as the handle extends upwardly).
Regarding claim 20, Dickson teaches wherein an upper end of the grip portion is spaced apart from the side wall (upper end of the outer surface away from the inner surface is spaced apart from the inner surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dickson (U.S. Publication 2012/0294108).
Regarding claim 17, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the shape of the handle of Dickson in order to improve the ergonomics of the container since It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR101391972 machine translation is attached) in view of Kim (U.S. Publication 2019/0133378).
Claim 11 is silent to the language of claims 11, 12, and 13. 
Regarding claim 11, Kim teaches the main body further comprises a vacuum pump (item 106 which is housed in the motor); and a first vacuum flow path fluid-connected to the vacuum pump and exposed through the upper portion of the main body (see line 107), and wherein the enclosure further comprises a second vacuum flow path fluid-connecting the first vacuum flow path and an interior space of the reservoir in a state where the container and the enclosure are installed to the main body (item 325 is considered reading on second path and is spaced in the volume of item 200 when item 200 is attached to items 312 and 100). Regarding claim 12, Kim teaches wherein one end of the second vacuum flow path is exposed toward a lower end of the enclosure (item 325 is considered open towards items 310 and 200), and wherein the second vacuum flow path and the first vacuum flow path are fluid connected simultaneously when the enclosure is installed to the main body (item 325 and 107 are considered fluidly connected 
It would have been obvious to one of ordinary skill in the art to modify the blender of Jin with the vacuum pump of Kim in order to better control the pressure in the blender during the blending operation. Regarding claim 13, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to make the vacuum assembly separable in order to allow for easier maintenance of the blender since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774